t c summary opinion united_states tax_court maryanne oxford petitioner v commissioner of internal revenue respondent docket no 20347-11s filed date maryanne oxford pro_se priscilla a parrett for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax imposed a dollar_figure sec_6651 addition_to_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether petitioner is entitled to the first-time_homebuyer_tax_credit fthbc and if not whether she is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in kansas years before the year in issue petitioner was employed by lockheed martin corp lockheed in palmdale california she lost her job there sometime during shortly thereafter she moved to wichita kansas and began employment with boeing aircraft co boeing petitioner has family connections in wichita of her children and of her grandchildren live there unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure in petitioner purchased a house in wichita that she used as her residence until she was forced to sell it in date because of another period of unemployment after selling that house she placed her furniture in storage and moved in with her daughter in petitioner was offered and accepted a new job at lockheed again in palmdale california she started her new job on or about april of that year while still living with her daughter in wichita petitioner’s new position with lockheed required her to travel not only to palmdale california but to texas and georgia as well none of her lockheed assignments required her to be present in wichita lockheed reimbursed petitioner for expenses_incurred to travel to texas and georgia however expenses petitioner incurred to travel back and forth between wichita and california were not reimbursed because lockheed considered palmdale california to be her post of duty in date petitioner purchased a membership with thousand trails r v park in palmdale california park in date she purchased a fifth-wheel trailer trailer that she placed on a lot at park she lived in the trailer while working in california utilities such as electricity water and sewerage that serviced the trailer were provided by park as part of the membership fee in accordance with park rules petitioner moved the trailer to a different lot in park at least once every six months petitioner also kept a car in palmdale her car and the trailer were registered in california she maintained a post office box near park in date while still employed at lockheed petitioner contracted with a builder to construct a house pincite1 west texas circle wichita kansas circle property she moved into that house and began using it as her residence in date for at least through petitioner filed california state_income_tax returns she used a california address on all her federal_income_tax returns filed after at least for at least tax years through all third-party information returns eg forms w-2 wage and tax statement and forms g certain government payments issued to petitioner were issued with a california address although petitioner’s principal place of employment was in palmdale california she spent considerable time in kansas during the three years preceding the purchase of the circle property when in kansas she lived with her daughter in a mobile home in wichita she did not file kansas state_income_tax returns for through petitioner’s federal_income_tax return was timely filed on date original return the original return includes a form_5405 first-time_homebuyer credit and repayment of the credit according to a checkmark placed in a box on the form_5405 petitioner claimed a dollar_figure fthbc as a long-time resident see sec_36 in date respondent began an examination of petitioner’s original return petitioner’s entitlement to the fthbc came into question in date while the examination of the original return was still ongoing petitioner submitted a form 1040x amended u s individual_income_tax_return for amended_return the amended_return also includes a form_5405 on that form_5405 petitioner checked the box for first-time_homebuyer instead of long-time resident petitioner claimed a dollar_figure refund on the form_5405 included with the amended_return which is the difference between the maximum amount of an fthbc allowable to a first-time_homebuyer and the maximum amount of an fthbc allowable to a long-time resident see sec_36 the purchase_price of the circle property would allow for the maximum credit either way as relevant here in the notice respondent determined that petitioner did not qualify as a first-time_homebuyer for purposes of the fthbc claimed on the amended_return because of her ownership_interest in and use of the trailer during the three-year period preceding the date of purchase of the circle property if only by implication the notice also determined that petitioner did not qualify for the fthbc claimed on her original return because she failed to establish she had fit within the definition of a long-time resident and the deficiency here in dispute results from the disallowance of the fthbc claimed on the original return in the notice respondent also imposed a sec_6662 accuracy-related_penalty on several grounds including n egligence or disregard of rules or regulations and substantial_understatement_of_income_tax discussion as petitioner views the matter she qualifies for the fthbc claimed on her original return either as a first-time_homebuyer or as a long-time resident according to respondent she does not qualify for the fthbc here in dispute on either ground generally the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 503_us_79 290_us_111 moreover credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any credit claimed rule a 308_us_488 292_us_435 89_tc_816 sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual who had no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence in question sec_36 138_tc_51 when the taxpayer constructs a residence the date of purchase of the residence is the date the taxpayer first occupies such residence sec_36 in this case the date of purchase is established by the date petitioner moved into the house she had constructed on the circle property ie a day in date petitioner does not claim that the provisions of sec_7491 are applicable and we proceed as though they are not the worker homeownership and business assistance act of pub_l_no sec_11 sec_123 stat pincite amended sec_36 by adding a new paragraph which provides exception for long-time residents of same principal_residence --in the case of an individual and if married such individual’s spouse who has owned and used the same residence as such individual’s principal_residence for any 5-consecutive-year period during the 8-year period ending on the date of the purchase of a subsequent principal_residence such individual shall be treated as a first-time_homebuyer for purposes of this section with respect to the purchase of such subsequent residence we first consider whether petitioner was a first-time_homebuyer within the meaning of sec_36 according to respondent she was not respondent points to her ownership_interest in the trailer that she used while working in california according to respondent the trailer was her principal_residence during the three-year period ending on the date of the purchase of the circle property and her ownership_interest in the trailer disqualifies her from the fthbc she now claims petitioner acknowledges her ownership_interest in the trailer but argues it was not her principal_residence during the relevant period instead according to petitioner her principal_residence was her daughter’s mobile home in wichita before considering the dispute between the parties on the point we address a more fundamental question that is whether the trailer fits within the definition of a principal_residence as used in sec_36 for purposes of sec_36 the term principal_residence has the same meaning as when used in sec_121 see sec_36 for purposes of sec_121 principal_residence is defined in sec_1_121-1 income_tax regs which provides as relevant here that the taxpayer’s principal_residence is the property the taxpayer uses during most of the year however p roperty used by the taxpayer as the taxpayer’s residence does not include personal_property that is not a fixture under local law sec_1_121-1 income_tax regs at all times relevant the situs of the trailer was california california law therefore is the local law that controls under california law personal_property is defined as every kind of property that is not real_property see cal civ code secs west real_property under california law includes land that which is affixed to land that which is incidental or appurtenant to land and that which is immovable by law see id sec cal civ code sec west defines a fixture as follows a thing is deemed to be affixed to land when it is attached to it by roots as in the case of trees vines or shrubs or imbedded in it as in the case of walls or permanently resting upon it as in the case of buildings or permanently attached to what is thus permanent as by means of cement plaster nails bolts or screws except that for the purposes of sale emblements industrial growing crops and things attached to or forming part of the land which are agreed to be severed before sale or under the contract of sale shall be treated as goods and be governed by the provisions of the title of this code regulating the sales of goods whether a mobile home a trailer or a similar item used as a residence is considered affixed to the land upon which it is situated depends upon all the facts and circumstances of the particular case and is determined both by the manner in which the article is annexed to the realty and by the relationship between the owner of the article and the owner of the realty see taylor v heydenreich p 2d cal dist ct app estus v weber p 2d cal dist ct app several factors are examined in determining whether an article has been affixed to land including t he character of the building and the manner of its construction the presence or absence of customary methods of attaching to or embedding in the soil the use to which the building is adapted and to which it has been put and any expressed intent with regard to its permanence alderman v baggett p 2d cal dist ct app applying these factors to the facts and circumstances of this case we find that the trailer was not affixed to the land in park within the meaning cal civ code sec although the trailer was connected to utility_services provided by park it was not permanently attached to the land ie there was neither a permanent nor temporary foundation upon which the trailer rested instead the trailer’s wheels remained in place and supported the trailer furthermore petitioner was required to move and did move the trailer at least once every six months while it was located in park accordingly we find that petitioner’s trailer is not a principal_residence within the meaning of sec_1_121-1 income_tax regs and therefore not a principal_residence for purposes of sec_36 her ownership_interest in the trailer therefore was not an ownership_interest in a principal_residence during the three-year period preceding the purchase date of the circle property it follows that with respect to the circle property she is a first-time_homebuyer within the meaning of sec_36 and entitled to the fthbc claimed on the amended_return our finding in this regard makes it unnecessary to decide whether petitioner also qualifies for the credit as a long-time resident it also follows that petitioner is not liable for a sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered under rule
